Judgment unanimously affirmed. Memorandum: Defendant contends that, because the People failed to file a CPL 710.30 notice, Supreme Court erred in denying his motion to preclude a Rochester police officer from *929testifying that, when he heard defendant’s voice following defendant’s arrest, he recognized it as a voice he heard in many of the telephone conversations intercepted pursuant to an eavesdropping warrant. We disagree. The identification of defendant’s voice by a trained police officer who had become familiar with it while monitoring over 150 telephone calls over a 20-day period was confirmatory and therefore not subject to the notice requirement of CPL 710.30 (see, People v Deleon, 273 AD2d 27, 28, lv denied 95 NY2d 933). Defendant failed to preserve for our review his contention that he was denied due process by the substitution of the Trial Justice during jury deliberations (see, People v Artist, 95 NY2d 793), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Monroe County, Bender, J. — Criminal Possession Controlled Substance, 1st Degree.) Present — Pigott, Jr., P. J., Hayes, Scudder, Burns and Lawton, JJ.